33 Ill. 2d 224 (1965)
210 N.E.2d 529
MAYRATH COMPANY, Appellant,
v.
INDUSTRIAL COMMISSION et al.,  (ROBERT H. CHITWOOD, Appellee.)
No. 39142.
Supreme Court of Illinois.
Opinion filed September 28, 1965.
PRICE, NOETZEL, SCHLAGER & BURGESON, of Chicago, (JOHN E. CUNNINGHAM, of counsel,) for appellant.
JACOBY, PATTON AND MANNS, of Alton, and CHARLES M. WARNER, of St. Louis, Missouri, for appellee.
Appeal dismissed.
Mr. JUSTICE SCHAEFER delivered the opinion of the court:
On April 18, 1962, Robert Chitwood filed with the Industrial Commission his application for adjustment of claim, alleging that he had sustained an injury while employed by the respondent, Mayrath Company. The matter was set for hearing before an arbitrator on four separate occasions. Chitwood did not appear at any of the scheduled hearings, and an arbitrator dismissed the claim for want of prosecution on January 22, 1963. After the dismissal, Chitwood retained a new attorney, who wrote to the Commission on April 29, 1963. The Commission treated the letter as a petition for reinstatement. After a hearing it vacated the order of dismissal and ordered the application reinstated and *225 set for hearing before an arbitrator at a time and place to be fixed by the Commission. The respondent then brought the matter before the circuit court of Cook County on certiorari, and that court confirmed the order of the Commission. The respondent has appealed directly to this court.
While the parties have raised no question as to jurisdiction, this court has consistently held that when the circuit court remands a compensation case to the Commission, the action of the court is interlocutory and not appealable. (See, e.g., ACF Industries Inc. v. Industrial Com. 8 Ill. 2d 552; Thompson v. Industrial Com. 377 Ill. 587; Peabody Coal Co. v. Industrial Com. 287 Ill. 407.) The fact that in this case the order of the circuit court stated that "there is no just cause to delay the enforcement of this order" does not make the order appealable under section 50(2) of the Civil Practice Act. Ill. Rev. Stat. 1963, chap. 110, par. 50; see Davis v. Childers, No. 39164.
The appeal is therefore dismissed for want of a final judgment.
Appeal dismissed.